Me. Justice Wole
delivered the opinion of the court.
The only difference between the legal aspect in this ease and that of The People v. Girón, No. 1104, just decided, is that the defendant struck the prosecuting witness, Moreda, outside the café when Moreda, owner of said café, was protesting against the assault on Bischoff. The information charged an offense in the café “La Palma.” The principal idea of mentioning a place is to show jurisdiction of the offense. It is a subsidiary matter to describe the place in order that the defendant may identify the crime with which he is charged. Novi, while there may be cases in which such a variance would be material and prejudicial, it could not be so in this case. The events which led up'to the offense took place within the café, and, as in the case just decided, weie in such close spiritual and physical connection that it *41would be impossible for tbe defendant not to be able to identify tbe crime. A notice is generally sufficient if its object cannot be mistaken, and under tbe proof in this case tbe defendant was in nowise misled.
■ Tbe judgment must be

Affirmed.

( bief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.